UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010  TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-157558 GLOBAL RESOURCE ENERGY INC. (Name of Small Business Issuer in its charter) Nevada 68-0677348 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 848 N. Rainbow Blvd. #2167, Las Vegas, Nevada 89107 (Address of principal executive offices) (415) 504-3659 Issuer’s telephone number Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No þ APPLICABLE ONLY TO CORPORATE ISSUERS As of December 14, 2010 the registrant had 81,000,000 shares of common stock outstanding. GLOBAL RESOURCE ENERGY INC. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 2 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.Quantitative and Qualitative Disclosures About Market Risk . 5 Item 4 Controls and Procedures 5 PART II – OTHER INFORMATION Item 1.Legal Proceedings. 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 5 Item 3.Defaults Upon Senior Securities. 5 Item 4.Submission of Matters to a Vote of Security Holders. 6 Item 5.Other Information. 6 Item 6.Exhibits 6 SIGNATURES 6 1 PART I - FINANCIAL INFORMATION Safe Harbor Statement This report on Form 10-Q contains certain forward-looking statements.All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues.Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors.These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements.The following discusses our financial condition and results of operations based upon our consolidated financial statements which have been prepared in conformity with accounting principles generally accepted in the United States.It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. Item 1.Financial Statements The unaudited interim consolidated financial statements of Global Resource Energy Inc. (the “Company”, “Global Resource”, “we”, “our”, “us”) follow.All currency references in this report are in U.S. dollars unless otherwise noted. The accompanying Financial Statements of Global Resource Energy Inc., Inc. should be read in conjunction with the Company's Annual Report on Form 10-K for the year ended January 31, 2010.Significant accounting policies disclosed therein have not changed except as noted below. Global Resource Energy Inc. (A Development Stage Company) Unaudited (Express in U.S. Dollars) October 31, 2010 Unaudited Balance Sheets F-1 Unaudited Statements of Operations F-2 Unaudited Statements of Cash Flows F-4 Unaudited Notes to the Financial Statements F-5 to F-7 2 GLOBAL RESOURCE ENERGY INC. (A Development Stage Company) Balance Sheet October 31, January 31, (Unaudited) (Audited) Assets Current Assets Cash $ $ Total Assets $ $ Liabilities and Stockholders’ Equity (deficit) Current Liabilities Accounts Payable $ $
